Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 1 of 10 Page ID #:1109
                                                                         JS-6
     1
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
     2
     3
          SCOTT C. HARTMANN, Individually No. CV 19-5896-GW-MAAx
     4    and on behalf of all others similarly
     5    situated,                             CLASS ACTION
     6
                         Plaintiff,                  ORDER AND FINAL
     7                                               JUDGMENT
                         v.
     8
                                                     Judge: Hon. George H. Wu
     9    VERB TECHNOLOGY COMPANY,
    10    INC., and RORY J. CUTAIA,

    11                   Defendants.
    12
    13
          BUMJIN KIM, Individually and on            No. CV 19-6944-GW-MAAx
    14    behalf of all others similarly situated,
                                                     CLASS ACTION
    15
          Plaintiff,
    16
    17           v.

    18    VERB TECHNOLOGY COMPANY,
    19    INC., and RORY J. CUTAIA,
    20                    Defendants.
    21
    22
    23
    24
    25
    26
    27
    28


                       ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 2 of 10 Page ID #:1110




     1            On the 18th day of February, 2021, a hearing having been held before this
     2   Court to determine: (1) whether the terms and conditions of the Stipulation and
     3   Agreement of Settlement dated September 17, 2020 (“Stipulation”) are fair,
     4   reasonable and adequate for the settlement of all claims asserted by the Settlement
     5   Class against Defendants (as defined in the Stipulation), including the release of the
     6   Released Claims against the Released Parties, and should be approved; (2) whether
     7   judgment should be entered dismissing this Action with prejudice; (3) whether to
     8   approve the proposed Plan of Allocation as a fair and reasonable method to allocate
     9   the Net Settlement Fund among Settlement Class Members; (4) whether and in what
    10   amount to award Class Counsel as fees and reimbursement of expenses; and (5)
    11   whether and in what amount to approve awards to the Class Representatives; and
    12            The Court having considered all matters submitted to it at the hearing and
    13   otherwise; and
    14            It appearing in the record that the Notice substantially in the form approved
    15   by the Court in the Court’s Amended Order Granting Plaintiffs’ Motion for
    16   Preliminary Approval of Class Action Settlement, dated October 28, 2020
    17   (“Preliminary Approval Order”) was mailed to all reasonably identifiable
    18   Settlement Class Members and posted to the website of the Claims Administrator,
    19   both in accordance with the Preliminary Approval Order and the specifications of
    20   the Court; and
    21            It appearing in the record that the Summary Notice substantially in the form
    22   approved by the Court in the Preliminary Approval Order was published in
    23   accordance with the Preliminary Approval Order and the specifications of the
    24   Court;
    25            NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
    26   DECREED THAT:
    27
    28

                                             1
                       ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 3 of 10 Page ID #:1111




     1         1.      All capitalized terms used herein have the same meanings as set forth
     2   and defined in the Stipulation.
     3         2.      For purposes of this Settlement, the Court has jurisdiction over the
     4   subject matter of the Action, Plaintiffs, all Settlement Class Members, and
     5   Defendants.
     6         3.      The Court finds that the prerequisites for a class action under Rule
     7   23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in that:
     8   (a) the number of Settlement Class Members is so numerous that joinder of all
     9   members thereof is impracticable; (b) there are questions of law and fact common
    10   to the Settlement Class; (c) Plaintiffs’ claims are typical of the claims of the
    11   Settlement Class they seek to represent; (d) Plaintiffs fairly and adequately
    12   represent the interests of the Settlement Class; (e) questions of law and fact common
    13   to the members of the Settlement Class predominate over any questions affecting
    14   only individual members of the Settlement Class; and (f) a class action is superior
    15   to other available methods for the fair and efficient adjudication of this Action. The
    16   Settlement Class is being certified for settlement purposes only.
    17         4.      The Court hereby finally certifies this action as a class action for
    18   purposes of the Settlement, pursuant to Rule 23(a) and (b)(3) of the Federal Rules
    19   of Civil Procedure, on behalf of all Persons (including, without limitation, their
    20   beneficiaries) who purchased common stock of Verb Technology Company, Inc.
    21   during the period from January 3, 2018 through May 2, 2018, inclusive (“Settlement
    22   Class Period”), except that excluded from the Settlement Class are all: (i)
    23   Defendants and all officers and directors of Verb during the Settlement Class
    24   Period; (ii) immediate family members of any Person excluded under section (i) of
    25   this definition; (iii) any entities affiliated with or controlled by any person excluded
    26   under sections (i) and (ii) of this definition; (iv) the legal representatives, heirs,
    27   successors or assigns of any person excluded under subsections (i) through (iii) of
    28

                                           2
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 4 of 10 Page ID #:1112




     1   this definition; and (v) Opt-Outs. Pursuant to Rule 23 of the Federal Rules of Civil
     2   Procedure, Plaintiffs are certified as the class representatives on behalf of the
     3   Settlement Class (“Class Representatives”) and Lead Counsel previously selected
     4   by Plaintiffs and appointed by the Court are hereby appointed as Class Counsel for
     5   the Settlement Class (“Class Counsel”).
     6         5.     In accordance with the Court’s Preliminary Approval Order, the Court
     7   hereby finds that the forms and methods of notifying the Settlement Class of the
     8   Settlement and its terms and conditions met the requirements of due process, Rule
     9   23 of the Federal Rules of Civil Procedure, and Section 21D(a)(7) of the Exchange
    10   Act, 15 U.S.C. § 78u-4(a)(7), as amended by the Private Securities Litigation
    11   Reform Act of 1995; constituted the best notice practicable under the
    12   circumstances; and constituted due and sufficient notice of these proceedings and
    13   the matters set forth herein, including the Settlement and Plan of Allocation, to all
    14   persons and entities entitled to such notice. No Settlement Class Member is relieved
    15   from the terms and conditions of the Settlement, including the releases provided for
    16   in the Stipulation, based upon the contention or proof that such Settlement Class
    17   Member failed to receive actual or adequate notice. A full opportunity has been
    18   offered to the Settlement Class Members to object to the proposed Settlement and
    19   to participate in the hearing thereon. Thus, it is hereby determined that all
    20   Settlement Class Members are bound by this Final Judgment except those persons
    21   listed on Exhibit A to this Final Judgment.
    22         6.     The Settlement is approved as fair, reasonable and adequate, and in the
    23   best interests of the Settlement Class. This Court further finds that the Settlement
    24   set forth in the Stipulation is the result of good faith, arm’s-length negotiations
    25   between experienced counsel representing the interests of Class Representatives,
    26   Settlement Class Members, and Defendants. The Parties are directed to
    27
    28

                                          3
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 5 of 10 Page ID #:1113




     1   consummate the Settlement in accordance with the terms and provisions of the
     2   Stipulation.
     3         7.       The Action and all claims contained therein, as well as all of the
     4   Released Claims, are dismissed with prejudice as against each and all of the
     5   Defendants. The Parties are to bear their own costs, except as otherwise provided
     6   in the Settlement Stipulation.
     7         8.       Upon the Effective Date, the Releasing Parties, on behalf of
     8   themselves, their successors and assigns, and any other Person claiming (now or in
     9   the future) through or on behalf of them, regardless of whether any such Releasing
    10   Party ever seeks or obtains by any means, including without limitation by
    11   submitting a Proof of Claim, any disbursement from the Settlement Fund, shall be
    12   deemed to have, and by operation of this Final Judgment shall have, fully, finally,
    13   and forever released, relinquished, and discharged all Released Claims against the
    14   Released Parties. The Releasing Parties shall be deemed to have, and by operation
    15   of this Final Judgment shall have, covenanted not to sue the Released Parties with
    16   respect to any and all Released Claims in any forum and in any capacity. The
    17   Releasing Parties shall be and hereby are permanently barred and enjoined from
    18   asserting, commencing, prosecuting, instituting, assisting, instigating, or in any way
    19   participating in the commencement or prosecution of any action or other
    20   proceeding, in any forum, asserting any Released Claim, in any capacity, against
    21   any of the Released Parties. For the avoidance of doubt, Defendants are released
    22   from any and all claims for contribution or indemnity, as would otherwise be
    23   allowed by Section 21D of the Exchange Act, 15 U.S.C. §78u-4(f)(7). Nothing
    24   contained herein shall, however, bar the Releasing Parties from bringing any action
    25   or claim to enforce the terms of the Stipulation or this Final Judgment. Nor shall
    26   anything contained herein limit or release any claims Defendants may have with
    27
    28

                                           4
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 6 of 10 Page ID #:1114




     1   regard to insurance coverage that may be available to them under any applicable
     2   policy.
     3         9.     With respect to any and all Released Claims, Class Representatives
     4   and the Released Parties shall waive and each of the Settlement Class Members
     5   shall be deemed to have waived, and by operation of this Final Judgment shall have
     6   waived, the provisions, rights, and benefits of California Civil Code § 1542, which
     7   provides:
     8                A general release does not extend to claims which the
     9
                      creditor or releasing party does not know or suspect to
                      exist in his or her favor at the time of executing the release
    10                and that, if known by him or her, would have materially
    11                affected his or her settlement with the debtor or released
                      party.
    12
    13
               10.    With respect to any and all Released Claims, Class Representatives
    14
         and the Released Parties shall waive and each of the Settlement Class Members
    15
         shall be deemed to have waived, and by operation of this Final Judgment shall have
    16
         waived, any and all provisions, rights and benefits conferred by any law of any state,
    17
         territory, foreign country or principle of common law, which is similar, comparable
    18
         or equivalent to California Civil Code § 1542. Class Representatives, the Released
    19
         Parties and/or one or more Settlement Class Members may hereafter discover facts
    20
         in addition to or different from those which he, she or it now knows or believes to
    21
         be true with respect to the Released Claims, but Class Representatives, the Released
    22
         Parties and each Settlement Class Member, upon the Effective Date, shall be
    23
         deemed to have, and by operation of this Final Judgment shall have, fully, finally
    24
         and forever settled and released, any and all Released Claims, known or unknown,
    25
         suspected or unsuspected, contingent or non-contingent, whether or not concealed
    26
         or hidden, which now exist, or heretofore have existed, upon any theory of law or
    27
         equity now existing or coming into existence in the future, including, but not limited
    28

                                           5
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 7 of 10 Page ID #:1115




     1   to, conduct which is negligent, intentional, with or without malice, or a breach of
     2   fiduciary duty, law or rule, without regard to the subsequent discovery or existence
     3   of such different or additional facts. Class Representatives and the Released Parties
     4   acknowledge and the Settlement Class Members shall be deemed by operation of
     5   this Final Judgment to have acknowledged, that the foregoing waiver was separately
     6   bargained for and a key element of the Settlement.
     7         11.    Upon the Effective Date, the Released Parties shall be deemed to have,
     8   and by operation of the Final Judgment shall have, fully, finally, and forever
     9   released, relinquished, and discharged all claims they may have against the
    10   Releasing Parties related to the Releasing Parties’ prosecution of the Action or any
    11   other known or unknown counter-claim related thereto and shall have covenanted
    12   not to sue the Releasing Parties with respect to any counter claim, claim, or sanction
    13   related to the Released Claims, and shall be permanently barred and enjoined from
    14   asserting, commencing, prosecuting, instituting, assisting, instigating, or in any way
    15   participating in the commencement or prosecution of any action or other
    16   proceeding, in any forum, asserting any such claim, in any capacity, against any of
    17   the Releasing Parties. Nothing contained herein shall, however, bar the Released
    18   Parties from bringing any action or claim to enforce the terms of this Stipulation or
    19   the Final Judgment.
    20         12.    The Court finds that all Parties and their counsel have complied with
    21   all requirements of Rule 11 of the Federal Rules of Civil Procedure and the Private
    22   Securities Litigation Record Act of 1995 as to all proceedings herein.
    23         13.    Neither this Final Judgment, the Stipulation (nor the Settlement
    24   contained therein), nor any of its terms and provisions, nor any of the negotiations,
    25   documents or proceedings connected with them is evidence, or an admission or
    26   concession by any Party or their counsel, any Settlement Class Member, or any of
    27   the Released Parties, of any fault, liability or wrongdoing whatsoever, as to any
    28

                                           6
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 8 of 10 Page ID #:1116




     1   facts or claims alleged or asserted in the Action or could have been alleged or
     2   asserted, or any other actions or proceedings, or as to the validity or merit of any of
     3   the claims or defenses alleged or asserted or could have been alleged or asserted in
     4   any such action or proceeding. This Final Judgment is not a finding or evidence of
     5   the validity or invalidity of any claims or defenses in the Action, any wrongdoing
     6   by any Party, Settlement Class Member, or any of the Released Parties, or any
     7   damages or injury to any Party, Settlement Class Member, or any Released Parties.
     8   Neither this Final Judgment, the Stipulation (nor the Settlement contained therein),
     9   nor any of its terms and provisions, nor any of the negotiations, documents or
    10   proceedings connected with therewith (a) shall (i) be argued to be, used or construed
    11   as, offered or received in evidence as, or otherwise constitute an admission,
    12   concession, presumption, proof, evidence, or a finding of any, liability, fault,
    13   wrongdoing, injury or damages, or of any wrongful conduct, acts or omissions on
    14   the part of any Released Party, or of any infirmity of any defense, or of any damages
    15   to Class Representatives or any other Settlement Class Member, or (ii) otherwise
    16   be used to create or give rise to any inference or presumption against any of the
    17   Released Parties concerning any fact or any purported liability, fault, or wrongdoing
    18   of the Released Parties or any injury or damages to any person or entity, or (b) shall
    19   otherwise be admissible, referred to or used in any proceeding of any nature, for
    20   any purpose whatsoever; provided, however, that this Final Judgment, the
    21   Stipulation, or the documents related thereto may be introduced in any proceeding,
    22   whether in the Court or otherwise, as may be necessary to enforce the Settlement or
    23   Final Judgment, or as otherwise required by law.
    24         14.    Except as otherwise provided herein or in the Stipulation, all funds
    25   held by the Escrow Agent shall be deemed to be in custodia legis and shall remain
    26   subject to the jurisdiction of the Court until such time as the funds are distributed
    27   or returned pursuant to the Stipulation and/or further order of the Court.
    28

                                           7
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 9 of 10 Page ID #:1117




     1         15.      Exclusive jurisdiction is hereby retained over the Parties and the
     2   Settlement Class Members for all matters relating to the Action, including the
     3   administration, interpretation, effectuation or enforcement of the Stipulation and
     4   this Final Judgment, and including any application for fees and expenses incurred
     5   in connection with administering and distributing the Settlement Fund to the
     6   Settlement Class Members.
     7         16.      Without further order of the Court, Defendants and Class
     8   Representatives may agree to reasonable extensions of time to carry out any of the
     9   provisions of the Stipulation.
    10         17.      There is no just reason for delay in the entry of this Final Judgment
    11   and immediate entry by the Clerk of the Court is expressly directed pursuant to Rule
    12   54(b) of the Federal Rules of Civil Procedure.
    13         18.      The finality of this Final Judgment shall not be affected, in any
    14   manner, by rulings that the Court makes herein on the proposed Plan of Allocation
    15   or Class Counsel’s application for an award of attorneys’ fees and expenses or an
    16   award to Class Representatives.
    17         19.      The Court hereby finds that the proposed Plan of Allocation is a fair
    18   and reasonable method to allocate the Net Settlement Fund among Settlement Class
    19   Members, and Class Counsel and the Claims Administrator are directed to
    20   administer the Plan of Allocation in accordance with its terms and the terms of the
    21   Stipulation.
    22         20.      Class Counsel are hereby awarded $160,000, or 25% of the Settlement
    23   Amount in fees, which the Court finds to be fair and reasonable, and $17,264.10 in
    24   reimbursement of out-of-pocket expenses. Each Class Representative is hereby
    25   awarded $1,000, which the Court finds to be fair and reasonable. Defendants and
    26   the Released Parties shall have no responsibility for, and no liability whatsoever
    27   with respect to, any payments to Class Counsel, Class Representatives, the
    28

                                           8
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-05896-GW-MAA Document 87 Filed 02/18/21 Page 10 of 10 Page ID #:1118




     1   Settlement Class and/or any other Person who receives payment from the
     2   Settlement Fund.
     3         21.    In the event the Settlement is not consummated in accordance with the
     4   terms of the Stipulation, then the Stipulation and this Final Judgment (including any
     5   amendment(s) thereof, and except as expressly provided in the Stipulation or by
     6   order of the Court) shall be shall have no further force and effect with respect to the
     7   Parties and shall not be used in the Action or in any other proceeding for any
     8   purpose, and any judgment or order entered by the Court in accordance with the
     9   terms of this Stipulation shall be treated as vacated, nunc pro tunc. and each Party
    10   shall be restored to his, her or its respective litigation positions as they existed prior
    11   to September 17, 2020, pursuant to the terms of the Stipulation.
    12
    13
    14   Dated: February 18, 2021                 ______________________________
                                                  HON. GEORGE H. WU
    15                                            UNITED STATES DISTRICT JUDGE
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                           9
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
